


Exhibit 10.2


SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (the “Agreement”) is made by and between
Federal Home Loan Bank of Dallas (the “Bank”), and Scott Trapani (the
“Executive”) (collectively, the “Parties”).
WHEREAS, the Executive has been employed by the Bank for approximately
twenty-one (21) months;
WHEREAS, the Executive entered into an Executive Employment Agreement with the
Bank effective January 1, 2014 (the “Employment Agreement”);
WHEREAS, pursuant to that Employment Agreement, the Executive was employed as
the Bank’s Chief Risk Officer;
WHEREAS, the Executive resigned from the Bank effective April 10, 2015;
WHEREAS, the Parties dispute whether and to what extent the Executive is
entitled to monies and benefits under his Employment Agreement as a result of
his separation; and
WHEREAS, the Parties wish to resolve amicably the Executive’s separation from
the Bank, and in lieu of any amount and benefits that might otherwise be payable
to the Executive under his Employment Agreement, establish the terms of the
Executive’s separation arrangement which the Parties acknowledge are subject to
final approval by the Federal Housing Finance Agency;
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows:
1.Separation Date. The Executive’s effective date of resignation from the Bank
is April 10, 2015 (the “Separation Date”). The Executive hereby resigns as of
the Separation Date from all positions with the Bank.



--------------------------------------------------------------------------------




2.Separation Benefits. Provided the Executive executes this Agreement by April
15, 2015, the Bank will provide him with the following Separation Benefits (the
“Separation Benefits”):
a.
Separation Pay. The Bank will continue to pay the Executive’s base salary
through December 31, 2015 at the Executive’s current semi-monthly rate of
$16,596, less all applicable taxes and withholdings ( the “Separation Pay”).

b.
Timing and Mode of Payment. The Separation Pay will be paid in installments in
accordance with the Bank’s regular payroll practices, commencing with the first
payment after the Executive’s execution and timely return of this Agreement.
There will be no other payments or benefits other than those set forth in this
Paragraph 2 and in Paragraph 3 below.

c.
Vacation. The Bank will pay the Executive for all accrued and unutilized
vacation time through April 10, 2015, less all applicable taxes and
withholdings.

d.
Confirmation of Certain Benefits. The Bank acknowledges that the Executive
retains his rights to all benefits and plans that he is vested in, including but
not limited to: (i) the Pentegra Defined Contribution Plan for Financial
Institutions which includes the 401(k), and (ii) the Consolidated Deferred
Compensation Plan.

3.Insurance. If the Executive is eligible for and elects continuation benefit
coverage under the Bank’s medical, dental, and vision insurance plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and timely signs and does not revoke the ADEA Release as set forth in
Attachment A, the Bank will continue to cover the Executive and his eligible
dependents under the Bank’s medical, dental and vision plans as

- 2 -

--------------------------------------------------------------------------------




follows: (i) the Bank will pay all COBRA premium costs related to the insurance
plans through December 31, 2015, and (ii) the Executive will pay all COBRA
premium costs beginning January 1, 2016 for as long as, and to the extent the
Executive remains eligible for COBRA continuation coverage. In addition, the
Bank will cover the first $3,000 of deductible for the Executive and his family
under the medical insurance plan.
4.Executive’s Release. In consideration of the Separation Benefits set forth in
Paragraph 2, which the Executive acknowledges he would not otherwise be entitled
to receive, and the Bank’s release of claims in Paragraph 5 below, the Executive
hereby fully, forever, irrevocably and unconditionally releases, remises and
discharges the Bank, its successors, and all of their respective past and
present officers, directors, stockholders, partners, members, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which the Executive ever had or now has
against any or all of the Released Parties, including, but not limited to, those
claims arising out of the Executive’s employment with and/or separation from the
Bank, including, but not limited to, all claims under his Employment Agreement,
all claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.,
the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000e et
seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement

- 3 -

--------------------------------------------------------------------------------




Income Security Act of 1974 (“ERISA”), the Dodd-Frank Wall Street Reform and
Consumer Protection Act, 15 U.S.C. § 78u-6, the Financial Institutions Reform,
Recovery and Enforcement Act, 12 U.S.C. § 1811 et seq., Executive Order 11246,
and Executive Order 11141, all as amended; all claims arising out of the Texas
Commission on Human Rights Act, Tex. Lab. Code Ann. § 21.001 et seq., Tex. Lab.
Code Ann. § 21.055 et seq. (Texas whistleblower protection law), all as amended;
all common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract (including, without limitation, all claims
arising out of or related to the Employment Agreement); all claims to any
non-vested benefits, contractual or otherwise; all state and federal
whistleblower claims to the maximum extent permitted by law; and any claim or
damage arising out of the Executive’s employment with and/or separation from the
Bank (including a claim for retaliation) under any common law theory or any
federal, state or local statute or ordinance not expressly referenced above.
This release shall not apply to any of the Bank’s obligations under this
Agreement, or any vested 401(k), retirement plan, or COBRA continuation coverage
benefits.
5.Bank’s Release. In consideration of the release of claims by the Executive in
Paragraph 4 above and other consideration provided for in this Agreement, that
being good and valuable consideration, the receipt, adequacy and sufficiency of
which are acknowledged, the Bank, hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Executive for any acts in
the course and scope of his employment which were committed in good faith and in
a manner the Executive reasonably believed to be in or not opposed to the best
interest of the Bank.

- 4 -

--------------------------------------------------------------------------------




6.Continuing Obligations. The Executive acknowledges and reaffirms: (i) his
obligations to keep confidential and not to use or disclose all non-public
information concerning the Bank, its members, customers, employees and
directors, or other Federal Home Loan Banks, that the Executive acquired during
the course of his employment with the Bank, and (ii) his obligations with
respect to Developments, as such term is defined and described more fully in
Section 6 of the Employment Agreement, which remain in full force and effect.
Executive further acknowledges and reaffirms his non-solicitation and
non-competition obligations set forth in Section 7 of the Employment Agreement
which shall remain in full force and effect with the exception that the
Executive will not be prohibited by the non-competition obligations from being
employed by another Federal Home Loan Bank.
7.Return of Bank Property. The Executive confirms that he has returned to the
Bank all property set forth in Section 6.1(b) of the Employment Agreement, and
all other Bank property in the Executive’s possession, custody or control and
has left intact all electronic Bank documents, including but not limited to
those which the Executive developed or helped to develop during his employment.
The Executive further confirms that he has returned all accounts for his
benefit, if any, in the Bank’s name, including but not limited to, credit cards,
telephone charge cards, cellular phone and computer accounts.
8.Business Expenses and Final Compensation. The Executive shall submit for
reimbursement his final business expenses incurred in conjunction with the
performance of his employment within 30 days of the Separation Date. The
Executive further acknowledges that he has received payment in full for all
services rendered in conjunction with his employment by the Bank, including
payment for all wages, bonuses, and accrued, unused vacation time, and that no
additional compensation is owed to him other than as set forth in this
Agreement.

- 5 -

--------------------------------------------------------------------------------






9.Non-Disparagement. The Executive understands and agrees that as a condition
for payment to him of the Separation Benefits, he shall not directly or
indirectly, make any false, disparaging, derogatory or defamatory statements,
whether written or verbal, to any person or entity, including, but not limited
to, any media outlet, industry group or financial institution, regarding any
current or former officer, director, employee, consultant or customer of the
Bank, or regarding the Bank or any of the other Released Parties, or regarding
the Bank’s business affairs, business prospects, or financial condition. The
Bank will direct its officers and directors not to make any false, disparaging,
derogatory or defamatory statement concerning the Executive or Executive’s
performance, whether written or verbal, including to any media outlet or
prospective employer of the Executive. This directive shall not apply to
communications (i) with auditors, (ii) with government officials or regulators,
(iii) amongst directors, (iv) amongst officers, (v) amongst directors and
officers, (vi) with counsel, and (vii) a statement under oath or a disclosure
under law or as part of a legal proceeding. This paragraph is not intended to
bar the Parties from giving testimony pursuant to a compulsory legal process
pursuant to subpoena or court order. The Executive however agrees to notify the
General Counsel of the Bank promptly, but in no event later than two days after
receipt by the Executive, in writing by facsimile, email, or by overnight mail
of any such subpoena or court order or legal compulsion and to allow the Bank
five business days from receipt of notification by the Executive of the legal
process in question to make objection or move to quash. The Executive agrees to
provide all particulars needed for a timely objection, including a copy of any
subpoena or court order. It is understood and agreed that, in the event that the
Executive is required to give testimony, the Bank is the holder of the
attorney-client privilege and work product protections, that the Bank does not
intend to waive, expressly or impliedly, said privileges and protections, and
that the Executive agrees to vigorously protect and resist disclosure of
confidential information, including but not

- 6 -

--------------------------------------------------------------------------------




limited to attorney-client privileged and work product protected information,
unless otherwise ordered or required by a legal authority. Once any objection is
lodged, the Executive agrees that he will not disclose any information until
such time as the objection is finally ruled upon, including by any court of
appeal, unless otherwise ordered or required to do so by a legal authority.
10.Continued Assistance. The Executive agrees that after the Separation Date he
will provide reasonable cooperation to the Bank in transitioning his job duties
as reasonably requested by the Bank and performing any other tasks as reasonably
requested by the Bank.
11.Cooperation. To the extent permitted by law, the Executive agrees to
cooperate fully with the Bank in the defense or prosecution of any claims or
actions which already have been brought, are currently pending, or which may be
threatened or brought in the future against or on behalf of the Bank or any
investigations, claims or actions involving former Bank employees, whether
before a state or federal court, any state or federal government agency,
government regulator, or a mediator or arbitrator. The Executive’s full
cooperation in connection with such investigations, claims and actions shall
include, but not be limited to, being available to meet with counsel to prepare
its claims or defenses, to prepare for trial or discovery or an administrative
hearing or a mediation or arbitration and to act as a witness when requested by
the Bank. The Executive agrees that he will notify the General Counsel of the
Bank promptly in the event that he is served with a subpoena or is asked to
provide information concerning any investigation, or any actual or potential
complaint or claim against the Bank.
12.Response to Inquiries. The Bank shall respond to inquiries from prospective
employers by providing only the dates of the Executive’s employment and the
position held.

- 7 -

--------------------------------------------------------------------------------




13.Amendment. This Agreement shall be binding upon the Parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties hereto.
This Agreement is binding upon and shall inure to the benefit of the Parties and
their respective agents, assigns, heirs, executors, successors and
administrators.
14.Waiver of Rights. No delay or omission by the Bank or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Bank on any one occasion shall
be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion.
15.Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.
16.Confidentiality. To the extent permitted by law, the Executive and the Bank
understand and agree that the terms and contents of this Agreement and the
contents of the negotiations and discussions resulting in this Agreement shall
be maintained as confidential by the Executive and the Bank and their agents and
representatives and shall not be disclosed to any third party except to the
extent required by federal or state law including required Form 10-K, Form 10-Q
or Form 8‑K securities filings, or as otherwise agreed to in writing by the
Parties or as deemed necessary by the Bank for business reasons; provided
however, the Executive may inform his family and financial, tax, professional,
pastoral and legal advisors of the contents and terms of this Agreement after
notifying them of this confidentiality requirement.

- 8 -

--------------------------------------------------------------------------------




17.Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with the Executive by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement. The Executive states and represents
that he has had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. The Executive further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.
18.Applicable Law. This Agreement shall be governed by the laws of the State of
Texas without regard to conflict of laws provisions. The Executive hereby
irrevocably submits to and acknowledges and recognizes the jurisdiction of the
courts of the State of Texas, or if appropriate, a federal court located in the
State of Texas (which courts, for purposes of this Agreement, are the only
courts of competent jurisdiction), over any suit, action or other proceeding
arising out of, under or in connection with this Agreement or the subject matter
hereof.
19.Tax Acknowledgement. In connection with the payments and consideration
provided to the Executive pursuant to this Agreement, the Bank shall withhold
and remit to the tax authorities the amounts required under applicable law, and
the Executive shall be responsible for all applicable taxes with respect to such
payments and consideration under applicable law. The Executive acknowledges that
he is not relying upon the advice or representation of the Bank with respect to
the tax treatment of any of the payments or benefits set forth in Paragraph 2 of
this Agreement.

- 9 -

--------------------------------------------------------------------------------




20.Section 409A. The payments under this Agreement are intended to comply with,
or be exempt from, the provisions of Section 409A of the Internal Revenue Code
of 1986 and this Agreement shall be administered and construed accordingly.
21.Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to the
Executive’s Separation Benefits and the settlement and release of claims between
the Parties and cancels all previous oral and written negotiations, agreements,
commitments and writings in connection therewith. Nothing in this Paragraph,
however, shall modify, cancel or supersede the Executive’s obligations set forth
in Paragraph 6 above.
22.Recital Paragraphs. The recital paragraphs at the beginning of this Agreement
are incorporated by reference as if fully set forth herein.
23.Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the Parties have freely and voluntarily entered into this
Agreement effective as of the latest of the dates set forth below.


Signatures on Following Page

- 10 -

--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
Federal Home Loan Bank of Dallas
 
 
 
 
 
Date:
4/16/2015
 
By:
/s/ Sanjay Bhasin
 
 
 
 
Sanjay Bhasin
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
Date:
4/13/2015
 
/s/ Scott Trapani
 
 
 
Scott Trapani
 
 
 
 
 

    




            
    
    




            
    







- 11 -

--------------------------------------------------------------------------------




ATTACHMENT A
ADEA Release
In consideration of the Bank’s agreement to pay the full COBRA premiums on
behalf of the Executive and his eligible dependents, as described in Section 3
of the Separation and Release Agreement, which the Executive acknowledges he
would not otherwise be entitled to receive, the Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Bank, any
successors, and all of their respective past and present officers, directors,
stockholders, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, and causes of action under the Age
Discrimination in Employment Act, 29 U.S.C. §621 et. seq..
The Executive acknowledges that he has been given at least twenty-one (21) days
to consider this Attachment A, and that the Bank is hereby advising the
Executive to consult with an attorney of his own choosing prior to signing this
Attachment A. The Executive understands that he may revoke this Attachment A for
a period of seven (7) days after he signs it, and the Attachment A shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period. The Executive understands and agrees that by entering into this
Attachment A he is waiving any and all rights or claims he might have under The
Age Discrimination in Employment Act, as amended by The Older Workers Benefit
Protection Act, and that the Executive has received consideration beyond that to
which he was previously entitled. The Executive further understands and agrees
that he will not be entitled to receive the insurance premium payments described
above if he fails to execute or revokes this Attachment A.

A - 12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have freely and voluntarily entered into this
Agreement effective as of the latest of the dates set forth below.


 
 
 
 
 
 
 
 
Federal Home Loan Bank of Dallas
 
 
 
 
 
Date:
4/16/2015
 
By:
/s/ Sanjay Bhasin
 
 
 
 
Sanjay Bhasin
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
Date:
4/13/2015
 
/s/ Scott Trapani
 
 
 
Scott Trapani
 
 
 
 
 

    








    



A - 13